Ryt,aNn, Judge,
delivered the opinion of the court.
1. In this case the question which the defendant, by his counsel, raised for the adjudication of this court, does not deny the authority and power of the city to make quarantine regula*242tions, for the preservation of the health of its citizens, but, admitting that power, contends^ that the present regulations are unconstitutional and void. There can be no doubt that the state has, as a sovereign power, full authority to regulate its own internal police ; to make laws tending to guard and protect the inhabitants from the danger of contagious or infectious diseases. This power it can delegate in part sufficient for practical purposes to cities and corporations. This power has been delegatéd to the city of St. Louis, and the regulations made by the city authorities and enforced by their ordinances for the last two of three years, have been eminently preservative of the health of the city.
When the authority to pass quarantine regulations is admitted, there is nothing left but to complain of the mode of its exercise. This is matter of expediency, not of constitutional right. The city authorities, well supposing that contagious and pestilential diseases were found more prevalent on crowded boats ; that passengers in the steerage or on deck, breathing a close and impure air, from the crowded state of the rooms, might be more likely to take disease and more likely to become infected, so as to communicate it to others, very properly took steps by their ordinances to guard against the dan-gpr, by requiring the boats from below Memphis, which thus crowded their steerage and decks, to stop at quarantine for so long a time as might be requisite for purifying and ventilation. There was no design to interfere with any regulations of commerce. There was no attempt to regulate commerce in any manner or shape by these ordinances, nor is there any violation of the constitution of the United States in these regulations of the city. Here is no tax per head of the passengers brought on the boats, to be paid by the captains or masters of such boats, nor is there any tax on the boats for carrying over so many passengers in number on them. Nothing of this is done. Yet, to keep clear of danger from crowded boats and from the passengers thus huddled together and let loose all at, once.into the city, the ordinance requires all boats coming. *243from below Memphis with more than twenty passengers in steerage and deck to the one hundred tons burden of such boat, to stop at quarantine for forty-eight hours, to guard against introducing into the city disease and death, or the seeds of disease and pestilence. Any boat bringing a greater number of passengers than is- permitted, has but to stop and spend the allotted time at quarantine. It is for a violation of the ordinance the penalty is imposed.
In the opinion of this court, the judgment of the court below is correct, and must be affirmed,
the other judges concurring.